Plaintiff, a member of defendant union, brought this action to vacate, set aside and annul two separate resolutions adopted by the defendant union on September 12, 1933, and- November 28, 1933, respectively, by which resolutions plaintiff was suspended from membership in the union, deprived of his employment and fined a sum of money; to obtain restoration to the position of employment from which he was removed by the union upon such suspension, and to recover damages for loss of earnings sustained as a result of such suspension and removal. Plaintiff appealed from so much of the judgment as limited his recovery to $685.20; from so much as failed to annul the second resolution adopted on November 28, 1933; from so much as failed to direct plaintiff’s restoration to his position, and from so much of said judgment as failed to award to him the full relief demanded in the complaint. Judgment, so far as appealed from, unanimously affirmed, with costs. No opinion. Present •—■ Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.